PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion for more jail credit, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse and remand with instructions. The appellant claims that he was arrested on two charges in two separate cases on the same day, and that he was later sentenced on both charges at the same time. Although the appellant has attached record excerpts that show that he was arrested and sentenced on the same days on both charges and that he received disparate jail credit for these two cases, the trial court denied the appellant’s claim as failing to direct the court to portions of the record demonstrating an entitlement to relief. However, the appellant has stated a facially sufficient claim pursuant to rule 3.800(a) and his record attachments satisfy the requirements of Baker v. State, 714 So.2d 1167, 1167 (Fla. 1st DCA 1998). We therefore reverse the trial court’s summary denial and remand for further consideration of the appellant’s claim pursuant to Daniels v. State, 491 So.2d 543, 545 (Fla.1986). If the trial court again denies the appellant’s claim for more jail credit, it must attach record excerpts conclusively establishing that the appellant is not entitled to relief.
REVERSED; REMANDED WITH INSTRUCTIONS.
ERVIN, DAVIS, and BENTON, JJ., concur.